ATTACHMENT TO PAPER NO. 20210722
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment and Claim Status
The instant Attachment to Paper No. 20210722 is responsive to the amendment received April 16, 2021 (the “Response”).  
Claims 1, 6, 8–17, 22, 23, 27, 29–37, 39, 40, and 42–44 are pending.  

Claim Rejections – 35 U.S.C. § 112
Claims 1, 6, 8–17, 22, 23, 27, 29–37, 39, 40, and 42–44 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. 
Response to Arguments
Applicants direct attention to paragraph 117 of the Specification that recites 
a user can interact with applications running on a mobile device 100 via a personal computer operating system (OS). Furthermore, by receiving inputs to the application via the display object output on the second device but not the display object output on the mobile device 100, no modification of the application executable code is required.

Spec. ¶ 117.
	Applicants argue “[m]odification of the application executable code is not required for the personal device because the application is not executing on the personal device.  Thus, support for the negative limitation is at least found in paragraph 117.”  Response 13.
	The Examiner is unpersuaded of error.  “Any negative limitation or exclusionary proviso must have basis in the original disclosure.”  MPEP § 2173.05(i) (emphasis added).  “Any claim containing a negative limitation which basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  . . . as failing to comply with the written description requirement.”  Id. (emphasis added).
	 The Examiner finds paragraph 117 of the Specification does not provide a basis for the limitation of claim 1 reciting “wherein the second device does not execute the application.”  At the outset, the Examiner notes the Specification provides insufficient antecedent basis for the term “the application executable code” as recited in paragraph 117 of the Specification.  Notably, the Examiner is uncertain whether “the application executable code” refers to a specific application among the “applications running on a mobile device 100 via personal computer operation system (OS)” (Spec. ¶ 117), and if so, which application among the applications running on a mobile device 100.  
Assuming “the application executable code” refers to executable code corresponding to “the application” that receives inputs via a display object output on a second device, then the Examiner finds “the application executable code” resides on the first device recited in paragraph 117 of the Specification.  But the Examiner also finds that no modification of the application’s executable code residing on the first device when the first device receives inputs from the second device is not a basis that the second device does not execute the application.  
Thus, the Examiner finds no basis in the Specification supporting the second device not executing the application.  Accordingly, “[a]ny claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) . . . as failing to comply with the written description requirement.”  MPEP § 2173.05(i) (emphasis added).
The Rejection
Claim 1, line 25 recites a negative limitation—”wherein the second device does not execute the application.”  The Examiner finds although the Specification see, e.g., Spec. ¶ 15), the Specification provides no basis that the second device does not execute the application.
Therefore, the claims contain a negative limitation which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 17, line 21; claim 22, line 22; claim 23, line 39; claim 37, line 46 by analogy.

Claim Rejections – 35 U.S.C. § 103
Claims 1, 6, 8, 9, 15–17, 22, 23, 27, 29, 30, 35–37, 39, 40, 43, and 44 are rejected under 35 U.S.C. § 103 as being obvious over Kimpton et al. (US 10,353,718 B2; filed July 23, 2012).
Response to Arguments
I.
In the Office action mailed May 3, 2021, the Examiner finds Kimpton’s host system item 122 (the claimed “first device”) is capable of performing specific functions.  See Office action 5 (finding Kimpton teaches a host system item 122 (1) executing application item 123; (2) generating a display object item 124; and (3) displaying the display object on a first display).  Moreover, the Examiner finds Kimpton’s client device item 120 (the claimed “second device”) modifies a display object item 124 to a suitable format for display on a display of the second device.  See id. (relying on Kimpton 4:28 and fig. 1a, item 120).  
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007), especially if the combination would not be Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418). “If a person of ordinary skill can implement a predictable variation, . . . § 103 likely bars its patentability.” Id. at 417
The Examiner concludes it would have been obvious to one of ordinary skill in the art before the filing date of the invention to substitute Kimpton’s client device item 120 that modifies the display object item 124 to the suitable format for display on the client device item 120’s display with Kimpton’s host system item 122.  Such a substitution results in Kimpton’s host system item 122 modifying the display object item 124 to the suitable format for display on the client device item 120’s display.  Thus, such a substitution would have merely yielded a predictable result, and, therefore, would have been an obvious variation to an ordinarily skilled artisan at the time of Appellants’ invention.   See KSR, 550 U.S. at 417; see also MPEP § 2143(B) (reciting “[t]he rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.”).
Applicants argument that “neither Kimpton’s first device nor Kimpton’s second device modify a display object for display on a display of a different device” (Response 14) is unpersuasive and nonresponsive to the rejection under 35 U.S.C. § 103.  Applicants argument is relevant if the Examiner rejected claim 1 as being anticipated by Kimpton under 35 U.S.C. § 102 in which Kimpton must disclose every aspect of the claimed invention either explicitly or impliedly.  See MPEP § 2120 (reciting 
[t]he distinction between rejections based on 35 U.S.C. 102  and those based on 35 U.S.C. 103  should be kept in mind. Under the former, the claim is anticipated by the reference.  No question of obviousness is present.  In other words, for anticipation under 35 U.S.C. 102, the reference must teach every aspect of the claimed invention either 

).
Applicants argument that “[e]xchanging Kimpton’s devices as suggested by the Examiner would result in a device that modifies a display object for display on itself, not a different device” (Response 14) is unpersuasive and nonresponsive to the rejection as discussed above.
Applicants argument that “[o]ne of ordinary skill would not arrive at modifying, by the first device, the display object to a suitable format for display on a second display of a second device based on the substitution suggested by the Examiner”  (id.) is unpersuasive and nonresponsive to the rejection as discussed above.  
II.
Claim 1 (emphasis added) recites “transmitting, by the first device, the display object to the second device for rendering on the second display while the display object is displayed on the first display.”  At the outset, the Examiner notes “for rendering on the second display while the display object is displayed on the first display” merely indicates an intended use of the display object.  As such, the recited intended use limits the display object to those that are capable of enabling rendering itself on the a display while it is displayed on a first display.  The Examiner finds Kimpton’s calculator illustrated in fig. 1a, item 124 (the claimed “display object”) is capable of enabling rendering itself on the a display while it is displayed on a first display, and as such, Kimpton at least suggests the limitation.
See Office action 6, mailed May 3, 2021.  Moreover, the Examiner finds Kimpton’s display object is displayed on a first display of the host system item 122 (the claimed “first device”).  See id.
The Examiner concludes 
it would have been obvious to one of ordinary skill in the art before the effective date of the invention for Kimpton’s first device to transmit the display object to the second device for rendering on the second display while the display object is displayed on the first display since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946))

Id. 7.
Applicants argues “[i]n the pending claims, in order to transmit while displaying, the displaying step must logically precede the transmitting step.  Thus, the Examiner has improperly asserted that the pending claim steps may be performed in any order.”  Response 15 (citing Mformation Technologies, Inc. v. Research in Motion Ltd., 764 F.3d 1392, 1398-1400 (Fed. Cir. 2014) and “Amgen Inc. v. Sandoz Inc. (Fed. Cir. 2019).”).
The Examiner finds Applicants’ argument is unpersuasive.  At the outset, the Examiner notes Applicants’ argument not commensurate with the scope of the claim, which does not recite the displaying of the displaying object on the first display from claim 1, line 11 is the same displaying as the displaying method-step 1  Moreover, contrary to Applicants’ argument, although claim 1’s ordering of the method steps places the displaying at line 11 after the displaying at lines 5–6, method-steps are not ordinarily construed to require a specific order of performance of the method-steps unless the Specification or claims expressly or implicitly require the performance in that specific order.  See Altiris v. Symantec Corp., 318 F.3d 1363, 1369 (Fed. Cir. 2003) (citing Interactive Gift Express Inc. v. CompuServe Inc., 256 F.3d 1323 (Fed. Cir. 2001)).
In addition, contrary to Applicants’ argument, the Examiner didn’t assert that the pending claim steps may be performed in any order.  The Examiner concludes it would have been obvious for Kimpton’s first device to transmit a display object to a second device while the display object is displayed on the first display.
III.
Lastly, Applicants argument that “the Examiner has not properly established a prima facie case of obviousness” (Response 14, 15) is unpersuasive.  The Examiner has a duty to give notice of a rejection with sufficient particularity to give Applicants a fair opportunity to respond to the rejection.  See 35 U.S.C. § 132(a).  Here, the Examiner (1) set forth the statutory basis for the rejection, namely under 35 U.S.C. § 103; (2) concluded that the claims are obvious over Kimpton; and (3) explained the rejection in sufficient detail to permit Applicants to respond meaningfully.  See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011); see also Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990).  Thus, a prima facie case of obviousness has been established for claim 1.

Regarding claim 1, while Kimpton teaches a method of generating a display object, wherein the method comprises: 
executing, by a first device (fig. 1a, item 122 including item 100; fig. 4, item 400), an application (fig. 1a, item 123);
generating, by the first device, a display object (the calculator illustrated in fig. 1a, item 124) associated with the application;
displaying (“The window 124 need not necessarily be displayed by the host system 122.” at 3:54–55 at least suggests window 124 displayed by item 122), by the first device, the display object on a first display (fig. 4, item 402) of the first device, wherein the display object is presented as one element within a graphical user interface (fig. 1a, item 124; “an application window 124, which typically presents, provides, or otherwise represents a graphical user interface for the application 123” at 3:52–54);
modifying, by the second device, the display object to a suitable format for display on a second display (“a small display” at 4:28) of a second device (fig. 1a, item 120);
transmitting (“window data” at fig. 1a; “initial window” at fig. 1b; “the RPS 100 transmits window image data to the Web browser 110, where it is displayed as a remote application window 125” at 4:7–9), by the first device, the display object to the second device for rendering on the second display while the display object is displayed on the first display (intended use in italics), wherein the display object is presented on the second display as an active object (the calculator illustrated in fig. 1a, item 125) configured to receive one or more user inputs (“The user of the Web browser 110 can then interact with (e.g., click on, type at) the remote application window 125.” at 4:9–11) by wav of a direct user interaction with the display object at the second device, wherein the second display has a different size (“scaling may 
receiving, by the first device from the second device, the one or more user inputs (“user input events” at fig. 1a; “user input event” at fig. 1b; “the Web browser 110 forwards indications of the user input events to the RPS 100” at 4:11–13) to the application; and
updating (“the RPS 100 delivers the received user input events to the application 123, thereby causing the state of the application 123 to change” at 4:13–15), by the first device, the application based on the one or more user inputs received via the display object at the second device,
Kimpton does not teach, in italics, (1) the first device modifying the display object to the suitable format for display on the second display of the second device; and (2) transmitting, by the first device, the display object to the second device for rendering on the second display while the display object is displayed on the first display.
Kimpton teaches the first device (fig. 1a, item 122 including item 100) modifying a display object (“the RPS 100 may transmit event information related to the application 123 and/or the window 124, such as that a new window has been generated and/or opened, that a window has moved to a specified location, that a window has been resized, that a window has been closed, and the like” at 6:32–37).  Moreoever, Kimpton teaches the second device modifying the display object to a suitable format for display on a second display (“a small display” at 4:28) of a second device (fig. 1a, item 120).
first device to modify the display object to the suitable format for display on the second display of the second device since such a replacement is no more than “the simple substitution of one known element for another.”  See KSR Int’l 7 Co. v. Teleflex, Inc., 550 U.S. 398, 417 (2007).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective date of the invention for Kimpton’s first device to transmit the display object to the second device for rendering on the second display while the display object is displayed on the first display since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).
Regarding claim 6, Kimpton teaches wherein the display object is a data object (the calculator illustrated in fig. 1a, item 124).
Regarding claim 8, Kimpton teaches further comprising updating (at fig. 2b; 7:6–42) the display object in accordance with the one or more user inputs.
Regarding claim 9, Kimpton teaches wherein the one or more user inputs received via the display object comprises data (“user input events” at fig. 1a; “user input event” at fig. 1b) and wherein the method further comprises supplying (“the Web browser 110 forwards indications of the user input events to the RPS 100” at 4:11–13; “the RPS 100 delivers the received user input events to the application 123, thereby causing the state of the application 123 to change” at 4:13–15) the data to the application.
Regarding claim 15, Kimpton does not teach wherein the first device is a mobile device.
Kimpton teaches a mobile device (“a mobile device (e.g., smart phone)” at 9:24).
In re Lindberg, 194 F.2d 732 (CCPA 1952)).
Regarding claim 16, Kimpton teaches wherein the second device is a personal computer (“the client device 120 may be or include any computing device having sufficient processing power to execute the remote presentation client or similar logic, including a mobile device (e.g., smart phone), tablet system, kiosk system, embedded system (e.g., in a car), or the like” at 9:21–25.
Regarding claim 17, Kimpton teaches a non-transitory computer-readable medium (fig. 4, items 418, 420) comprising executable instructions (fig. 4, items 123, 430) which, when executed, by a processor (fig. 4, item 403) of a first device (fig. 1a, item 122; fig. 4, item 400) to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 17.
Regarding claim 22, Kimpton teaches a first electronic device (fig. 1a, item 122; fig. 4, item 400) comprising: a first display (fig. 4, item 402), a memory (fig. 4, items 418, 420) configured to store instructions (fig. 4, items 123, 430); and a processor (fig. 4, item 403) in communication with the first display and the memory, wherein the processor is configured to execute the instructions to cause the first electronic device to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 22.
Regarding claim 23, Kimpton teaches a first electronic device (fig. 1a, item 122; fig. 4, item 400) comprising: a display (fig. 4, item 402), a memory (fig. 4, 
Regarding claims 27, 29, 30, 35, and 36, claims 6, 8, 9, 15, and 16 recite, respectively, substantially similar features.  Thus, references/arguments equivalent to those present for claims 6, 8, 9, 15, and 16 are, respectively, equally applicable to claims 27, 29, 30, 35, and 36.
Regarding claim 37, Kimpton teaches a system (fig. 1) for generating display objects, wherein the system comprises: a first electronic device (fig. 1a, item 122; fig. 4, item 400) comprising: a first display (fig. 4, item 402); a first memory (fig. 4, item 418, 420) configured to store first instructions (fig. 4, items 123, 430): and a first processor (fig. 4, item 403) in communication with the first display and the first memory, wherein the first processor is configured to execute the first instructions to cause the first electronic device to perform operations according to claim 1.  
Moreover, Kimpton teaches a second electronic device (fig. 1a, item 120) comprising: a second display; a second memory configured to store second instructions; and a second processor in communication with the second display and the second memory, wherein the second processor is configured to execute the second instructions to cause the second electronic device to perform operations according to claim 1 (“the client device 120 may be or include any computing device having sufficient processing power to execute the remote presentation client or similar logic, including a mobile device (e.g., smart phone), tablet system, kiosk system, embedded system (e.g., in a car), or the like” at 9:21–25).  Thus, 
Regarding claim 39, Kimpton teaches wherein the second instructions further cause the second electronic device to modify (“lossy compression techniques may be used to transmit image data, again resulting in differences between the windows 124 and 125.  Also, scaling may be performed at the client device 120, such as when downscaling is performed to reduce the size of the window 125 to fit it onto a small display of a mobile device” at 4:23–28) the display object prior to displaying the display object on the second display.
Regarding claim 40, while Kimpton teaches wherein, transmitting the display object (“window data” at fig. 1a) to the second electronic device, and the first instructions further cause the first electronic device to modify the display object (“the RPS 100 may transmit event information related to the application 123 and/or the window 124, such as that a new window has been generated and/or opened, that a window has moved to a specified location, that a window has been resized, that a window has been closed, and the like” at 6:32–37), Kimpton does not teach, in italics, (1) the first electronic device modifying the display object for display by the second electronic device; and (2) the modifying occurring prior to transmitting the display object to the second electronic device.
Kimpton teaches the second electronic device modifying (“lossy compression techniques may be used to transmit image data, again resulting in differences between the windows 124 and 125.  Also, scaling may be performed at the client device 120, such as when downscaling is performed to reduce the size of the window 125 to fit it onto a small display of a mobile device” at 4:23–28) the display object for display by the second electronic device;
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Kimpton’s first device to modify the display object See KSR Int’l 7 Co. v. Teleflex, Inc., 550 U.S. 398, 417 (2007).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective date of the invention for Kimpton’s modifying to occur prior to transmitting the display object to the second electronic device since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing Burhans).
Regarding claim 43, Kimpton teaches further comprising handing over control (at fig. 2b; 7:6–42) of the application to the second device upon transmitting (“window data” at fig. 1a; “initial window” at fig. 1b)  the display object to the second device.
Regarding claim 44, while Kimpton teaches further comprising ceasing displaying (Kimpton at least suggests the displayed item 124 at fig. 1a will cease “because the display device of the host computing system is powered off” at 10:34–35) of the display object on the first display and the display object has been transmitted (“window data” at fig. 1a; “initial window” at fig. 1b) to the second device, Kimpton does not teach the ceasing occurring after the transmitting.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for Kimpton’s ceasing to occur after the transmitting since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing Burhans).

Claims 10 and 42 is rejected under 35 U.S.C. § 103 as being obvious over Kimpton in view of Applicants’ admitted prior art (APAA) (see Spec. ¶ 127; fig. 9, item 906).
claim 10, while Kimpton teaches transmitting the data (“user input events” at fig. 1a; “user input event” at fig. 1b) to the first device, Kimpton does not teach generating, by the second device, a second display object representative of the data; displaying the second display object on the second display; and moving the second display object to an area of the second device on which the display object is displayed.
APAA teaches generating, by the second device, a second display object (fig. 10, item 1002; ¶ 127) representative of the data; 
displaying (“display screen” at ¶ 127 of fig. 10, item 300) the second display object on the second display; and 
moving the second display object to an area (“moving the display object 1002 from the first area of the display screen to a second area of the display screen” at ¶ 127) of the second device on which the display object is displayed.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for Kimpton’s second device to generate a second display object representative of the data; display the second display object on the second display; and move the second display object to an area of the second device on which the display object is displayed s taught by APAA to allow a user to inform the second device (a) the importance of the second display object and (b) that the second device needs to perform an action on the second display object.
Regarding claim 42, claim 10 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 10 are equally applicable to claim 42.

Claims 11–13 and 31–33 are rejected under 35 U.S.C. § 103 as being obvious over Kimpton in view of Rizk et al. (US 10,114,821 B2; filed Aug. 11, 2005).
claim 11, while Kimpton teaches wherein the display object (the calculator illustrated in fig. 1a, item 124) output (“The window 124 need not necessarily be displayed by the host system 122.” at 3:54–55 at least suggests window 124 displayed by item 122) on the first device (fig. 1a, item 122; fig. 4, item 400) is a display object (the calculator illustrated in fig. 1a, item 124 is associated with application item 123) associated with the application, Kimpton does not teach, in italics, a read-only display object.
	Rizk teaches a read-only display object (“The OCR file typically is 
a read-only file” at 7:11–12).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Kimpton’s display object to be read-only as taught by Rizk “to avoid alterations to the text” contained within the display object.  Rizk 7:12.
Regarding claim 12, Kimpton teaches wherein one or both of the display object (the calculator illustrated in fig. 1a, item 124) and the read-only display object are representative of a Graphical User Interface (“The application 123 generates an application window 124, which typically presents, provides, or otherwise represents a graphical user interface for the application 123.” at 3:51–54) associated with the application.
Regarding claim 13, Kimpton teaches wherein one or both of the display object (the calculator illustrated in fig. 1a, item 124) and the read-only display object are representative of a current status (3:20–47) of the application.
Regarding claims 31–33, claims 11–13 recite, respectively, substantially similar features.  Thus, references/arguments equivalent to those present for claims 11–13 are, respectively, equally applicable to claims 31–33.

Claims 14 and 34 is rejected under 35 U.S.C. § 103 as being obvious over Kimpton in view of Siu et al. (US 2013/0242708 A1; filed Mar. 19, 2012).
Regarding claim 14, while Kimpton teaches wherein the display object (the calculator illustrated in fig. 1a, item 125) is configured to receive a user input (“The user of the Web browser 110 can then interact with (e.g., click on, type at) the remote application window 125.” at 4:9–11) on the second device, Kimpton does not teach (1) the application being a calendar application and (2) the user input being of a calendar appointment.
Siu teaches an application being a calendar application (fig. 5a, item 500) and user input being of a calendar appointment (fig. 5a illustrates an appointment at 4pm January 4, 2012).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for Kimpton’s application to be a calendar application and Kimpton’s user input to be a calendar appointment as taught by Siu “to remind a user of some event or task and surfaced using a calendar application.” Siu ¶ 3.
Regarding claim 34, claim 14 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 14 are equally applicable to claim 34.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner recommends amending claim 1, line 11 to recite “while the displaying of the display object